        Case 2:20-cv-00120-GMB Document 9 Filed 06/16/20 Page 1 of 1                    FILED
                                                                               2020 Jun-16 PM 04:07
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

STEVE GREGORY,                           )
                                         )
       Plaintiff,                        )
                                         )
v.                                       )   Case No. 2:20-cv-120-GMB
                                         )
BRENTWOOD PROPERTIES, INC.,              )
                                         )
       Defendant.                        )

                                     ORDER

      Before the court is Plaintiff’s Notice of Voluntary Dismissal with Prejudice.

Doc. 8. Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), a plaintiff may

dismiss an action without court order by filing a notice of dismissal before an

opposing party answers the complaint or files a motion for summary judgment.

Here, Defendant has not answered Plaintiff’s complaint or filed a motion for

summary judgment.      Plaintiff’s voluntary dismissal therefore is appropriate.

Accordingly, pursuant to Rule 41(a)(1)(A)(i), the Clerk of Court is DIRECTED to

CLOSE this file.

      DONE and ORDERED on June 16, 2020.



                                   _________________________________
                                   GRAY M. BORDEN
                                   UNITED STATES MAGISTRATE JUDGE
